UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-11550 Pharmos Corporation (Exact name of registrant as specified in its charter) Nevada 36-3207413 (State or other jurisdiction of incorporation or organization) (IRS Employer Id. No.) 99 Wood Avenue South, Suite 302 Iselin, NJ 08830 (Address of principal executive offices) Registrant's telephone number, including area code: (732) 452-9556 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. As of April 16, 2012, the Registrant had outstanding 60,023,612 shares of its $.03 par value Common Stock. PART IFINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 PART IIOTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 Part I. Financial Information Item 1 Financial Statements PHARMOS CORPORATION Condensed Consolidated Balance Sheets (Unaudited) March 31, 2012 December 31, 2011 Assets Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Fixed assets, net Total assets $ $ Liabilities and Shareholders’ Equity Accounts payable $ $ Accrued interest and expenses Convertible debenture Total current liabilities Total liabilities Shareholders’ Equity (Deficit) Preferred stock, $.03 par value, 1,250,000 shares authorized, none issued and outstanding - - Common stock, $.03 par value; 120,000,000 shares authorized, 60,026,450 and 59,879,391 issued as of March 31, 2012 and December 31, 2011, respectively Paid-in capital in excess of par Accumulated deficit (213,909,118 ) (213,332,813 ) Treasury stock, at cost, 2,838 shares (426 ) (426 ) Total shareholders' equity (Deficit) (188,799 ) Total liabilities and shareholders' equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 1 PHARMOS CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, Expenses Research and development $ $ General and administrative Depreciation and amortization Total operating expenses Loss from operations (551,336 ) (576,754 ) Other (expense) income Interest income 31 96 Interest expense (25,000 ) (26,469 ) Other expense (24,969 ) (26,373 ) Net loss $
